Citation Nr: 0405401	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-24 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from July 26, 1956 to 
December 17, 1956.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a December 1997 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
claim of entitlement to service connection for hypertension.  
The veteran perfected a timely appeal to that decision.  By a 
rating action of December 1999, the RO confirmed its previous 
denial of the claim for service connection for hypertension.  
A supplemental statement of the case (SSOC) was issued in 
December 1999.  

In January 2001, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, an SSOC was issued in March 2003.  The RO has 
now returned the case to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

3.  Hypertension was first manifested many years following 
the veteran's discharge from service, and there is no 
competent medical evidence linking it to service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

A.  Timing of notice.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for hypertension, a substantially complete 
application was received on August 5, 1997.  Thereafter, in 
an Administrative decision, dated in December 1997 that issue 
was denied; that decision was subsequently affirmed by a 
rating action in December 1999.  Only after those decisions 
were promulgated did the RO, on September 17, 2002, provide 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his or her 
possession that pertains to the claim.  The Board finds that 
VA's duties under the law and recently revised implementing 
regulations have been fulfilled.  The veteran was provided 
adequate notice of the evidence needed to substantiate his 
claim.  For example, the discussions in the December 1997 
decision appealed, the March 1998 Decision Review Officer 
conference report, the October 1999 statement of the case 
(SOC), the December 1999 rating decision, the December 1999 
supplemental statement of the case (SSOC), the January 2001 
Board remand, and the March 2003 SSOC (especially when 
considered collectively) informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-RO-decision notice was not prejudicial to the 
veteran.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an RO 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on September 17, 
2002 was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Significantly, all medical and other evidence cited by the 
veteran as relevant to his claim either has been obtained or, 
if not, is unobtainable.  Unfortunately, his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, which 
is a military records repository.  The NPRC indicated that 
the veteran's SMRs probably were destroyed in a fire at that 
facility in 1973; the NPRC also indicated that there were no 
Surgeon General's Office (SGO) extracts concerning the 
veteran, either.  And that is indeed unfortunate.  To 
compensate for this, however, at the recommendation of the 
NPRC, the RO had the veteran complete National Archives (NA) 
Form 13055 and 13075 to search for alternative records from 
service such as morning reports of his company, which might 
otherwise document any sickness, injury or hospitalization 
that he had during the specific time in question while on 
active duty in the military.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); M21-1, Part III, 4.23 (Change 41, July 12, 
1995).  To facilitate obtaining this information, the RO sent 
the veteran three letters-the first one on February 10, 1998, 
the second one a few months later, on May 22, 1998, and the 
third one on February 2, 1999.  Unfortunately though, even 
after completing and submitting these forms, no additional 
SMRs were obtained.  The NPRC indicated in April 1999 that an 
investigation of the veteran's allegation of treatment in 
service (while in Fort Bragg, North Carolina) produced 
negative results.  

The RO, however, was able to obtain the records of several 
private doctors the veteran cited as supportive of his claim.  
And the Board, itself, even more recently attempted to obtain 
still additional records in July 2002.  However, in a Report 
of Contact (VA Form 119), dated July 17, 2002, a clerk at the 
WOMAC Army Medical Center at Fort Bragg, North Carolina 
explained that they only had records on hands dated back to 
1997; she further noted that all other records were sent to 
St. Louis, MO.  Subsequently, a reply from the Department of 
the Army, received in December 2002, indicated that there 
were no records located in their system for the veteran by 
the name or social security number given.  

The Board finds, then, that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  VA also has satisfied its duty to assist 
him with his claim, to the extent possible.  And as will be 
explained later, the veteran's claim must be denied--not 
because of his missing SMRs, but rather, since there is no 
competent medical evidence of record etiologically linking 
his currently diagnosed hypertension to his service in the 
military.  It is the absence of this medical nexus evidence, 
much more so than the missing SMRs, which is fatal to his 
appeal.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Because of the missing SMRs, however, the Board has a 
"heightened" duty to more fully articulate the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

B.  Content of Notice. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
By letter dated in June 1999, the veteran was provided with a 
detailed list of the types of evidence that would 
substantiate his claim; in essence, he was requested to 
provide "everything" he could obtain pertaining to his 
claim.  In this regard, because each of the four content 
requirements of a VCAA notice has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Under the circumstances of this case, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claim at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The records indicate that the veteran served on active duty 
from July 26, 1956 to December 17, 1956; his DD Form 214 
indicates that he was discharged due to physical disability 
that existed prior to service.  Regardless of multiple search 
requests, the RO has not been able to locate any service 
medical records for the veteran, and the records are presumed 
to have been destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  The NPRC indicated in 
February 1999 that the search of morning reports of Company 
I, 505th Airborne Infantry Regiment for the period of 
December 1st through December 17th, 1956 revealed no remarks 
pertaining to the veteran's allegations of high blood 
pressure.  In response to a direct request for records, dated 
in December 2002, the Department of the Army indicated that 
there were no records located in their system for the veteran 
by the name or social security number given.  

The veteran's claim for service connection for hypertension 
(VA Form 21-526) was received in August 1997.  Submitted in 
support of the claim are numerous private treatment records, 
dated from September 1995 through April 1999, which show that 
the veteran received ongoing treatment for several 
disabilities including hypertension.  The above records 
indicate that the veteran was seen for a follow up evaluation 
for his hypertension in September 1995, at which time he 
reported feeling somewhat better since his blood pressure was 
lowered.  At that time, his blood pressure reading was 
174/84.  The impression was hypertension, improved but still 
needing further reduction.  During a subsequent visit in 
October 1995, it was reported that the veteran had a history 
of hypertension, but no history of stroke, coronary artery 
disease, or diabetes.  The pertinent diagnosis was aorto-
iliac and/or femoral arterial disease with ABPI, consistent 
with claudication.  


III.  Legal analysis.

Despite several efforts, the VA has been unable to obtain 
service medical records which are presumed lost in the 1973 
National Personnel Records Center (NPRC) fire.  In cases such 
as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim is 
undertaken with this duty in mind.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 1131.  Where a veteran served continuously for 90 
days or more during a period of war, and arthritis becomes 
manifest to a degree of 10% within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).  

Although the veteran's DD Form 214 indicates that he was 
discharged from active duty due to a physical disability that 
existed prior to service, there is no indication of record 
that the mentioned disability was hypertension.  Therefore, 
there is no evidence that hypertension was manifested in 
service.  The first objective demonstration of hypertension 
was noted in private medical records of September 1995, 
approximately 39 years following the veteran's discharge from 
military service.  Although in October 1995, a private doctor 
reported that the veteran has a history of hypertension, that 
statement is not supported by any contemporaneous records, 
and the preponderance of the evidence establishes that 
hypertension developed almost 40 years after the veteran's 
separation from service.  Presumptive service connection is 
therefore not warranted.  Moreover, while the post-service 
medical record includes extensive private medical records of 
treatment and evaluation of the veteran for numerous 
complaints and disorders including hypertension from 1995 to 
1999, none of these records include any medical opinion that 
the veteran's hypertension is related to service.  Therefore, 
a nexus between the hypertension and the veteran's service is 
not shown.  The lengthy passage of time between service and 
the first diagnosis of hypertension is evidence against the 
veteran's allegation.  Service connection for hypertension is 
therefore not warranted.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  Significantly, the 
veteran maintains that he was initially diagnosed with 
hypertension while stationed at Fort Bragg, North Carolina in 
December 1996.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter-such as whether there 
is a medical relationship between a current disability and an 
incident of his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Significantly, the 
veteran has neither presented nor alluded to the existence of 
any medical evidence that would support his assertions that 
his currently diagnosed hypertension had its onset in 
military service.  

For all the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, there is a medical nexus between 
hypertension and the veteran's military service, as a result 
of which that doctrine is not applicable to this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  



ORDER

The claim of entitlement to service connection for 
hypertension is denied.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



